--------------------------------------------------------------------------------



AGREEMENT


About the entry as limited partner in the limited partnership
MUNIA Mobiliengesellschaft mBH & Co. KG
With its principal place of business in Grünwald
 

Between


MUNIA Mobilien-Verwaltungsgesellschaft mbH
with its principal place of business in Grünwald
- hereinafter referred to as “MUNIA” -




and




MIRAN Grundstücks-Verwaltungsgesellschaft mbH
with its principal place of business in Grünwald
- hereinafter referred to as “MIRAN” -




and




MC Shipping Inc.
with its principal place of business in Monaco
- hereinafter referred to as “MC Shipping” -




The following is now hereby agreed:


MUNIA participates in MUNIA Mobiliengesellschaft mbH & Co. KG (hereinafter
referred to as the “Company”) as general partner without capital share. By
Memoranda of Agreement dated as of December 29, 2004, the Company acquired the
Container Vessels “Ankara”, “Maersk Brisbane”, “Maersk Belawan”, “Maersk
Barcelona” (hereinafter referred to as the “Container Vessels”). The financing
of the acquisition shall be provided by outside loan facilities and by equity in
the amount of USD 15,2 Mio.. MIRAN will participate in the Company as limited
partner with a capital share of USD 11.2 Mio., which is intended to be sold to
private investors in connection with a fund-concept. MC Shipping has agreed to
take over additional equity capital in the amount of USD 4 Mio.
/..
1.
MC Shipping will join the Company with effect as of today concerning the
internal relationship and with regard to the external relationship with effect
as of the date of its entry into the commercial register (aufschiebende
Bedingung/Condition Precedent) as a further limited partner with a capital share
in the amount of USD 4 Mio. The compulsory capital contribution in the amount of
USD 4 Mio. is due for payment on the day of payment of the purchase price for
the Container Vessels. 10% of the compulsory capital contribution will be
entered into the commercial register as the sum by which liability is limited
(Hafteinlage).


-1-

--------------------------------------------------------------------------------



2.
The required unanimous approval of the shareholders concerning the entry of
limited partners according to the partnership agreement is deemed to be given
with execution of this Agreement.



3.
The accrued costs of the commercial register in connection with the entry of MC
Shipping and the fees of the notary public for the notification of the
commercial register are borne by the Company.



4.
The partnership agreement of the Company is redrafted with effect from today
according to the contents of Exhibit 1. MC Shipping hereby grants MUNIA a power
of attorney to agree in the name of MC Shipping to all amendments or
modifications to the partnership agreement of the Company that may be necessary
or appropriate in connection with the intended placement of the partnership
capital in the equity market. This power of attorney shall only apply to such
amendments and modifications that have no adverse effect on the economic
position and the legal position and the rights of MC Shipping as a limited
partner and shall automatically cease to exist on 30 June 2005. MUNIA hereby
agrees for the benefit of MC Shipping to use this power of attorney only if the
use in compliance with the previous sentence.



5.
MC Shipping undertakes towards MUNIA not to acquire further shares as limited
partner in addition to the ones according to para. 1 hereof either by itself or
through related companies. Furthermore, it is not permitted to transfer the
participation as per para. 1 without prior consent of MUNIA. The consent may
only be withheld for an important reason. Such important reason shall include
(but is not limited to) the Company’s ability to set off claims of the Company
against MC Shipping under the MC Shipping Guarantee against claims MC Shipping
has against the Company under the partnership agreement.


-2-

--------------------------------------------------------------------------------





Grünwald, the 4th day of January, 2005
 
London, the 4th day of January, 2005
           
for and on behalf of:
 
for and on behalf of:
MUNIA Mobilien-
 
MC Shipping Inc.
Verwaltungsgesellschaft mbH
                           
Grünwald, the 4th day of January, 2005
 
Grünwald, the 4th day of January, 2005
           
for and on behalf of:
 
for and on behalf of:
MIRAN Grundstücks-
 
FGO Mobilien-Verwaltungs
Verwaltungsgesellschaft mbH
 
gesellschaft mbH

 
-3-

--------------------------------------------------------------------------------


 
Exhibit 1-Non binding translation
Partnership Agreement of MUNIA Mobiliengesellschaft mbH & Co. KG,
Grünwald




§ 1
Name and Principal Place of Business


The Partnership carries the name MUNIA Mobiliengesellschaft GmbH & Co. KG and
has its principal place of business in Grünwald (hereinafter referred to as the
“Fund Company”)




§ 2
Object of the Company


The object of the enterprise of the Fund Company is the acquisition of ships (in
particular containerships) and their operation, chartering and exploitation in
its own and in someone else’s name, as well as the participation in other
companies for this purpose. The company is entitled to carry out all business
acts connected with the object of the company, for example to the raising of
loans. Banking business and activities pursuant to § 34 c GewO are excluded.




§ 3
Partner, Partners’ Capital Contributions, Accession



1.
MUNIA Mobilien-Verwaltungs-gesell-schaft mbH with its principal place of
business in Grünwald shall be the personally liable and Managing Partner. It
shall make no capital contribution and has no interest in the assets of the Fund
Company. MUNIA Mobilien-Verwaltungsgesell-schaft mbH is released from the
limitations of Section 181 BGB (German Civil Code).




2.
The limited partner capital of the Fund Company amounts to USD 15.2 mil. The
limited partners are MIRAN Grundstücks-Verwaltungsgeselschaft mbH, Grünwald with
a capital contribution of USD 11.2 mil. and MC Shipping Inc., Monaco (in the
following referred to as “MC Shipping”) with a capital contribution of USD 4
mil. The mandatory capital contributions of the limited partners are due for
payment upon request of the Managing Partner.



Limited partner in trust shall be the TERTIA Verwaltungsgesellschaft GmbH with
its principal place of business in Grünwald (hereinafter referred to as
“Fiduciary Partner”).




3.
MIRAN Grundstücks-Verwaltungs-gesell-schaft mbH is entitled to split its limited
partnership interest and to transfer it in whole or in part to new
trustees/limited partners without the consent of the other partners and without
the limitations set forth in § 6. The capital contribution of each new limited
partner and of each partner participating indirectly by entering into a trust
agreement with the Fiduciary Partner must have a minimum amount of
[USD 250,000.00] or such higher amount which can be divided without balance by
10,000 or, in case of over-subscription, to the allocated smaller amount.




4.
In general, only individual natural persons can become limited partners or
trustees of the Fund Company. Any participation of private partnerships, married
couples or other organisations or communities is precluded. However, in
individual cases legal entities and partnerships can be admitted as partners. It
is not permitted to acquire or to hold partnership interests as trustee for
third parties. The above-mentioned restrictions do not apply to ALCAS GmbH,
V.Ships (Germany) GmbH & Co. KG, MC Shipping, MIRAN
Grundstücks-Verwaltungs-gesell-schaft mbH, the Fiduciary Partner, or third
parties nominated by them and to third parties nominated by the Managing Partner
in the event of a partner retiring according to § 7 of the Partnership
Agreement.




5.
The mandatory capital contributions correspond to the amount of the limited
partnership interest. The capital contributions entered into the commercial
register in USD as minimum liability amount shall be 10% of the mandatory
capital contribution.




6.
The contributions are fixed capital contributions which are entered into a
permanent account (Capital Account I) for each partner and which constitute the
capital account of the partner. Unless otherwise provided, the Capital Account I
is solely decisive for the participation of the partners in the assets, the
profits and losses of the Fund Company, as well as for all partnership rights.
Unless otherwise provided in this Agreement, the Capital Accounts I can only be
amended by a unanimous decision of the partners. As further account for each
partner, a variable capital account (Capital Account II) shall be established to
enter profits, losses and withdrawals of profits, as well as contributions
according to § 6 no. 4 and § 11 and a further Capital Account III in which the
repayment of capital contributions will be recorded. The capital accounts shall
not bear any interest. They shall be maintained in USD and the recorded amounts
shall not be converted to Euro.




7.
All limited partners are obliged to provide the Fund Company with a notarised
power of attorney in relation to the commercial register immediately after their
accession, which authorises the general partner to undertake all actions in
relation to entries in the commercial register for the entire term of the
participation. Any costs related thereto shall be borne by the limited partners.
The same applies to limited partners subsequently acceding due to legal
succession.

 
-4-

--------------------------------------------------------------------------------




§ 4
Legal Position of the Partners participating by means of a Trust Agreement
(Trustees), Remuneration of Fiduciary Partner



1.
The Fiduciary Partner holds and manages its participation in a fiduciary manner
for the trustees with whom it has entered into trust agreements. It shall follow
the instructions of the trustee. If no instructions of the trustee are
available, the Fiduciary Partner shall exercise the partners rights except for
the voting rights in the trustee’s best interest.




2.
As between the partners and trustees, the trustees shall be considered and be
treated as directly participating partners. This applies in particular to voting
rights (cf. § 13), participation in the assets of the company, in profits and
losses, settlement amounts and any liquidation funds as well as the exercise of
partnership rights and the right to transfer their trustee position to third
parties. The provisions of this partnership agreement apply accordingly to
trustees even if they are not expressly mentioned.




3.
For its willingness to take up the position as Fiduciary Partner including the
actual assumption of the position as Fiduciary Partner, the Fiduciary Partner
shall receive from the Fund Company a fixed remuneration in the amount of USD
5,000.00 p.a. inclusive of statutory VAT. The remuneration is payable annually
and in arrear on 30.12., the last time, on a pro rata basis, at the time of the
liquidation of the Fund Company.





§ 5
Term of the Company, Financial Year



1.
The Fund Company is established for an unlimited period of time.




2.
The financial year shall be the calendar year.





§ 6
Encumbrance and Transfer of Partnership Interests



1.
Any transfer, in whole or in part, encumbrance or other disposition of
partnership interest shall only be valid with the prior and written consent of
the Managing Partner. The consent may only be withheld for important reasons. A
transfer of part of the partnership interest is not permitted if this would
result in a partnership interest of an amount of less than USD 250,000.00 or of
interest not dividable without balance by 10,000. § 3 no. 4 shall apply
accordingly.



A disposition which results in the separation of the participation and the
enjoyment of rights in the partnership interest, in particular the creation of a
usufruct, is not permitted.



In general, the transfer or other disposition of a partnership interest shall
only become effective on 1 January following the year of such a transaction.




2.
Any intended transfer, in whole or in part, encumbrance or other disposition
shall be notified in due time and in writing to the Managing Partner for the
purpose of providing consent.




3.
In the event of any transfer to or other assumption of the position as partner
by a third party, irrespective of whether in the course of inheritance or legal
succession, all accounts according to § 3 no. 6 shall be continued unchanged and
uniformly. In the event of a partial transfer of a partnership interest,
accounts will be divided to separate accounts reflecting the portions of the
division. It is not possible to transfer or assume individual rights and/or
obligations with respect to individual partners accounts separately from the
respective partnership interest.




4.
All costs of a transfer in whole or in part, or of an encumbrance as well as an
assignment in whole or in part, including in particular the costs of the
registration with the commercial register, shall be borne vis-à-vis the Fund
Company by the transferring or the encumbering partner and the acquiring party
as jointly liable debtors. Furthermore, the transferring/encumbering partner and
the acquiring party shall jointly be liable for the costs of the administrative
efforts which the Fund Company is charged by its administrator, up to an amount
of USD 2,000.00. Upon request of the Managing Partner, the partner immediately
has to effect a contribution in the corresponding amount to its capital account
(Capital Account II). § 11 shall remain unaffected.




5.
Notwithstanding the aforementioned provisions

 
-5-

--------------------------------------------------------------------------------


 

 
(a)
the Fiduciary Partner shall be permitted to transfer its partnership interest at
any time in whole or in part to a succeeding fiduciary partner or to its
trustees and to assign dividend and withdrawal rights, liquidation and
settlement payments it is entitled to as Fiduciary Partner, in each case on a
pro rata basis, to its trustees;




 
(b)
in the event of a withdrawal of a partner pursuant to § 7 of the Partnership
Agreement, the Managing Partner shall be authorised to transfer the partnership
interest of the withdrawing partner to a third party.





§ 7
Termination, Exclusion, Withdrawal



1.
Each partner is entitled to terminate its participation in the Fund Company with
effect at the end of 31.12.2012 by registered letter with a notice period of
three months, thereafter with the same notice period with effect to the end of
any fiscal year. The termination notice shall be addressed to the Fund Company.
Receipt of the notice is decisive for compliance with the notice period. The
partner giving notice withdraws from the Fund Company with effect of the date
for which notice has been properly given. If within six months after receipt of
the notice the partners liquidate the partnership, or if the Fund Company is
liquidated for mandatory reasons at the time of the withdrawal of the partner
giving notice, then the partner giving notice shall participate in the
liquidation.




2.
The Managing Partner is entitled and, under release from the restrictions
pursuant to § 181 BGB, authorised to exclude a partner from the Fund Company
with immediate effect by way of written unilateral declaration, if




 
(a)
the relevant partner, contrary to his obligations under § 6 no. 4 and § 11, does
not immediately compensate the Fund Company for all disadvantages arising from a
change of partners following written notice by the Managing Partner;




 
(b)
the relevant partner is subject to execution measures with respect to the
partnership interest or




 
(c)
any other important reason is present.



The partner ceases to be partner of the Fund Company with receipt of the
exclusion declaration or at the declared later time. The exclusion declaration
is deemed to be received three days from mailing to the last address advised to
the Fund Company in writing.



In the case of execution measures being levied in relation to the partnership
interest, the exclusion shall become invalid, if the relevant partner within one
month following the receipt of the exclusion declaration proves that the
execution measures have been cancelled. Until the expiry of that period, all
payments relating to his partnership interest and arising from his position as
partner shall be suspended with effect vis-à-vis all partners.




3.
With the institution of insolvency or similar proceedings with regard to the
assets of a partner, the partner in question shall retire from the Fund Company
without any further act or notice being required by the Fund Company or the
partners. The same shall apply if an application for the institution of
insolvency or similar proceedings is rejected due to a lack of assets.




4.
In all cases of the retirement or exclusion of a partner, the Fund Company shall
continue to exist between the remaining partners. The partnership interest in
the company assets of the ceasing partner shall accrue to the remaining partners
in relation to their prior participation. The trustees shall participate in this
accrual through the Fiduciary Partner. The capital contribution of the Fiduciary
Partner shall be reduced in relation to the contribution of a ceasing trustee.




5.
In the cases set forth in no. 2, the Managing Partner shall, at his discretion
and under release from the limitations pursuant to § 181 BGB, as an alternative
to exclusion also be entitled and authorised to transfer the partnership
interest of the partner in question to one or more third parties nominated by
the Managing Partner. The transfer shall be effected at the value set out in
§ 9.

 
§ 8
Death of a Partner
 
-6-

--------------------------------------------------------------------------------


 

1.
If a partner dies, his participation shall be transferred to his heirs at the
time of the heritable succession (subrogation). The Fund Company will be
continued with the heirs. The heirs must prove their position by presenting a
certificate of probate, the executor by presentation of a certificate of
executorship. If foreign documents are presented to the Fund Company in order to
prove succession rights or the rights of disposition, the Fund Company shall be
entitled to have these documents translated and/or to obtain a legal opinion
concerning the legal effect of the submitted documents at the costs of the
person relying on these documents. The Fund Company can waive the right to
request a certificate of inheritance or an executor’s certificate, if a
notarised copy of a public deed is submitted containing the last will (notary
will/inheritance contract), together with the official deed stating its
publication. The Fund Company may consider those parties which are set forth as
successors or executors as being the entitled parties and may reregister the
deceased partner’s interest in the name of these persons, may have these persons
dispose over the partnership interest and may in particular make payments to
these persons with discharging effect for the partnership.




2.
Until presentation of sufficient proof of inheritance according to no. 1, the
voting rights and the other partner rights of the heirs with the exception of
the participation in profits and loss shall be suspended. During this time, the
Fund Company is entitled to make distributions/withdrawals or other payments
with the discharging effect to the last nominated account of the deceased
person.




3.
Transfers in compliance with legacies and instructions to apportion the estate
as well as in cases of a distribution of a deceased estate shall be made
pursuant to § 6. Notwithstanding § 6, the transfer of the partnership interest
can be made with effect from the time of the fulfilment of the testamentary
disposition and the succession, respectively, without the approval of the
Managing Partner. The minimum participation shall not fall short as a result of
this.

 
§ 9
Settlement with retiring Partners/Compensation



1.
If a partner retires from the Fund Company due to a termination pursuant to § 7
no. 1, his compensation shall be based on the market value of his partnership
interest. Payment of the compensation cannot be requested before the expiration
of six months following his retirement. Until payment, the compensation shall
bear interest at the then applicable market interest rate.




2.
If a partner retires according to § 7 no. 3 or by way of exclusion pursuant to
§ 7 no. 2, he shall be entitled to compensation in USD in the amount of the
nominal value of his partnership interest as determined on the basis of the
final balance of the financial year prior to the year of his
retirement/exclusion but taking into consideration the profits accrued as well
as amounts withdrawn in the meantime and unsettled cost and tax reimbursement
obligations according to § 6 no. 4 and § 11.



The payments to be made by the partner shall be due four weeks upon request by
the Fund Company. Amounts payable by the Fund Company shall also be due four
weeks upon request by the retiring partner, however, at the earliest twelve
months after the retirement of the respective partner.




3.
§ 6 no. 1 and § 11 shall apply accordingly.




4.
The retiring partners are not entitled to request any security for their
compensation claims. They may not request indemnification from liabilities of
the partnership or from future claims by creditors of the partnership.
Notwithstanding this provision, however, the general partner and the Fiduciary
Partner may request indemnification from continuing liability for claims against
the partnership at the time of their retirement from the partnership.

 
§ 10
Exclusion MC Shipping



1.
The Managing Partner is entitled and authorised under release from the
limitations pursuant to § 181 BGB to reduce the partnership interest of MC
Shipping (Capital Account I) or to exclude MS Shipping from the Fund Company by
unilateral written notice with immediate effect, if and to the extent MC
Shipping does not comply with its payment obligations under the MC Agreement
with the Fund Company within one week upon request by the Fund Company.

 
-7-

--------------------------------------------------------------------------------


 

2.
The compensation of MC Shipping in case of a reduction of its partnership
interest or its exclusion according to no. 1 will be determined on the basis of
the market value of the partnership interest. In case no agreement can be
reached between the Managing Partner and MC Shipping in respect to the market
value, the Managing Partner shall be entitled to instruct Moore Stephens to
issue an expert opinion in respect to the fair market value at the costs and
expenses of MC Shipping. The fair market value determined by Moore Stephens
shall be binding upon the parties.




3.
The Fund Company can set off its claims under the MC Agreement, at its
discretion, with either the partnership interest of MC Shipping in the Fund
Company on the basis of the fair market value according to no. 2 or with the
compensation claim of MC Shipping.




4.
§ 6 no. 4 and § 11 shall apply accordingly. § 7 shall remain unaffected.

 
§ 11
Levies and Cost Charges of the Company



1.
Charges of the Fund Company by levies (i.e. taxes, fees, membership dues) and
other costs, which result from the acts of a partner or are a result of the
person or legal structure of a partner, shall be borne by the respective partner
triggering the charge and any successor (with regard to the relevant partnership
interest) as jointly liable debtors. Upon request of the Managing Partner, such
person has to immediately effect a contribution in the corresponding amount to
its variable capital account (Capital Account II).




2.
The obligation to repay levies and costs according to no. 1 in particular
includes any trade tax charges of the Fund Company which result from




 
(a)
that the gained profit of the partner due to the sale or other transfer of its
partnership interest having to be considered in the trade income of the Fund
Company or any trade tax loss carry forward of the Fund Company can no longer be
used;




 
(b)
that in the course of a liquidation of the Fund Company or the exclusion or
retirement of a partner, the trade income of the Fund Company is increased for
reasons, which are a result of in the person or the legal structure of one or
more partners, or any loss carry forward of the Fund Company for trade tax
purposes can no longer be used;




 
(c)
that a profit for cessation of the business of the Fund Company arises in the
course of the liquidation, which increases the trade income of the Fund Company
as a result of all or some of the partners are not directly participating
natural persons;




 
(d)
that the income of the Fund Company for trade tax purposes is increased by the
fact that the compensation balance/profit of the retiring partner has to be
considered in the determination of the trade income of the Fund Company;




 
(e)
that separate business income arises with a partner and/or a negative
supplementary balance sheet has to be prepared for a partner and as a result the
income of the Fund Company for trade tax purposes is increased.




3.
The Fund Company has to provide the cost bearing partner with suitable evidence
in order to establish its claim for reimbursement. To the extend and as long as
the amount of the reimbursement claim cannot be specified, the Fund Company is
entitled in the case of a liquidation of the Fund Company and the exclusion of a
partner, respectively, to exercise a right of retention in the amount of the
approximate reimbursement claim against the claim for distribution of the
compensation balance in case of retirement or of the liquidation proceeds in
case of liquidation as security for its reimbursement claim against the
respective partner. In the case of a transfer or other disposal of a partnership
interest, the Managing Partner may request appropriate security for this
reimbursement claim of the Fund Company as a condition for its required approval
according to § 6 no. 1. As soon as the Fund Company is able to ascertain the
amount of its reimbursement claim, in particular after receipt of the respective
tax assessment, the final settlement of accounts has to be prepared by the Fund
Company without undue delay.

 
-8-

--------------------------------------------------------------------------------


 
§ 12
Management, Representation



1.
Managing Director of the Fund Company is the personally liable partner MUNIA
Mobilien-Verwaltungsgesellschaft mbH; it has sole power of representation of the
Fund Company towards third parties. The Managing Partner is authorised to
transfer the management to third parties partly or in total.




2.
The Managing Partner is released from the limitations of Section 181 German
Civil Code.




3.
Acts exceeding the ordinary business according to Section 116 para. 1 German
Commercial Code may only be performed by the Managing Partner with the consent
of the partners. The ordinary course of business shall particularly include:




 
(a)
the acquisition of the ships “MS Maersk Belawan”, “MS Maersk Brisbane”, “MS
Ankara” and “MS Maersk Barcelona”;




 
(b)
the entering into and implementation of management contracts;




 
(c)
the entering into of all contracts which are necessary for the operation of
ships, especially purchase contracts, insurance policies, as well as hire and
employment contracts;




 
(d)
the entering into an Agreement with MC Shipping in relation to the compensation
of excess and shortfall of operating costs and regarding the guarantee of
payments by MC Shipping (the “MC Agreement”);




 
(e)
the entering into agreements providing for rights of first refusal in respect to
the ships set forth in (a) above;




 
(f)
the performance of repairs including the replacement of equipment which in any
single case do not exceed USD 0,5 million as well as repairs of damages which
are insured under existing insurance policies or which have to be compensated
for by third parties;




 
(g)
the entering into or assumption of the existing charter party with A.P.
Moeller-Maersk A/S as well as the implementation and amend-ment of
charter-parties;




 
(h)
the chartering of ships for a term of up to 6 months;




 
(i)
the entering into of loan agreements and security documents including the
encumbrance of vessels with mortgages and the assignment of other objects;




 
(j)
the entering into of marketing contracts and contracts with brokers,
charter-party agent contracts, financing agency agreements, consulting contracts
and concept agreements;




 
(k)
the change of register and flag of vessels as well as any measures connected
thereto;




 
(l)
the execution of the option for tonnage taxation (§ 5a German Income Tax Act -
Tonnage Tax)




 
(m)
granting credits (e.g.: agreeing on credit periods);




 
(n)
the entering into of administrative contracts and agency contracts;




 
(o)
the entering into of agreements relating to the placement of equity;




 
(p)
the decision on the introduction, amount and use of a reserve of liquid assets;




 
(q)
bookkeeping and handling of payment transactions;




 
(r)
the enforcement (in and out of court) of all rights and compliance with all
duties from the above-mentioned contracts including settlements.



The right to enter into agreements also includes the amendment and cancellation
of such agreements.



4.
Claims for damages against the Managing Partner arising from the partnership
relationship shall only exist in the case of a grossly negligent or wilful
breach of duties by the Managing Partner. This shall also apply in respect to a
responsibility for a third party in accordance with Section 278 German Civil
Code. Such claims for damages resulting from the partnership relationship shall
be subject to a limitation period of six months after the applicant(s) obtained
knowledge about the act leading to the claim for damages at the latest, however,
such limitation period shall be three years after the act resulting the claim
for damages has been performed or the necessary act has been omitted.

 
-9-

--------------------------------------------------------------------------------


 
§ 13
Partners’ Resolutions



1.
Partner’s Resolutions are adopted in writing and, generally, by way of a
circulating procedure (Umlaufverfahren).




2.
Annually prior to September 30, a resolution for the determination of the Annual
Fiscal Statement of the previous fiscal year shall be adopted.




3.
The managing director conducts the passing of the resolution. He stipulates the
due date which shall not less than four weeks after the mailing of the
resolution documents to the partners/trustees. The resolution documents are
properly sent out, if they are mailed to the last address of the partner given
to the Fund Company in writing. In the event that the residence of a partner is
unknown or if the resolution documents cannot be delivered to him for other
reasons, his voting rights are suspended until this situation is eliminated. The
invitation for the adoption of a resolution shall include all voting topics,
shall specify the precise proceedings and the last day of voting as well as the
number of votes of the respective partner. A quorum in circulating proceedings
shall be present, once the aforementioned formal requirements are met.



In circulating proceedings, resolutions are validly adopted upon receipt of the
necessary votes by the Fund Company on the end of the last voting day. Receipt
is required for the observance of the deadline. The partners shall be notified
in writing by the Fund Company about the result of the resolution.




4.
Each partner can request from the Fund Company an extraordinary vote for
important reasons by naming the reason and the voting topic. The Fund Company
shall conduct this extraordinary vote in circulating proceedings. In urgent
matters the deadline for the casting of the votes can be reduced to ten days
after the mailing of the resolution documents.




5.
In the event of an important reason, the managing director may abstain from
circulating proceedings. In such an event, he has to convene a partners meeting
at a location determined by him. The invitation shall include notification of
the agenda and shall be issued at least within four weeks prior to the date of
the meeting, the date as per postmark being decisive. In the case of urgency,
the deadline can be reduced to ten days. The invitation is duly mailed if it is
mailed to the last address given to the Fund Company in writing. In the event
that the residence of a partner is unknown or if he cannot be invited to the
Partners’ Meeting for other reasons, his voting rights are suspended until this
situation is solved, unless a representative notified to the Fund Company in
writing.

 
The Partners' Meeting is chaired by the Managing Partner or by a third person
mandated and authorized by the Managing Partner (chairman of the meeting). The
Managing Partner shall appoint a secretary to keep the minutes. The minutes of
the votes shall be signed by the secretary and by the chairman of the meeting,
and a copy shall be posted to the partners.



The Partners' Meeting has a quorum, if all partners have been properly invited
and the Managing Partner as well as the Fiduciary Partner are present or
represented.



Each trustee/limited partner can be represented at a Partners' Meeting only by
one other trustee/limited partner, his spouse, a parent, a child of full age, an
executor or by his general agent. Representation by a person not included in the
foregoing sentence requires the consent of the Managing Partner which can only
be withheld for important reasons. A respective power of attorney must be in
writing and must be handed out to the chairman of the meeting at the beginning
of the Partners' Meeting.



Each trustee may authorize the Fiduciary Partner to execute his voting rights,
and has the right to instruct him with respect to the voting topics; he can also
give him the general instruction to vote pursuant to his proper discretion. The
partners hereby expressly consent to a split exercise of the voting rights by
the Fiduciary Partner as a result of different instructions by the trustees.

 
-10-

--------------------------------------------------------------------------------


 
 
The costs for participation in a Partners' Meeting and for a possible
representation shall be borne by each trustee/limited partner.




6.
Each full USD 1,000 of any capital contribution of a partner or trustee shall
grant one vote. The general partner has 100 votes. The trustees have their own
voting rights based on their partnership interests. The Fiduciary Partner shall
not have any own voting rights, not even in extraordinary matters.




7.
In particular, the following issues require a partner’s resolution:




 
(a)
approval and adoption of the annual balance sheet and the profit and loss
statement;




 
(b)
allocation of annual profits and losses including the exercise of accounting
method options;




 
(c)
discharge of the management;




 
(d)
election of the auditor, unless otherwise set forth in this Agreement;




 
(e)
amendments to the Partnership Agreement;




 
(f)
dissolution of the partnership;




 
(g)
Purchase and sale of ships unless the purchase or sale occurs exclusively in
connection with a flag or register change;




 
(h)
chartering of ships for a term of more than six months unless the charter occurs
exclusively in connection with a flag or register change;




 
(i)
the decision on the undertaking of special surveys for the extension of the
class certificates of ships;




 
(j)
the performance of repair works including the replacement of equipment which in
any single case exceed USD 0,5 million with the exception of repairs of damages
which are insured under existing insurance policies or which have to be
compensated by third parties.




8.
Resolutions made in circulating proceedings and resolutions adopted in the
Partners' Meeting shall be adopted with single majority of votes cast, unless
this Partnership Agreement or mandatory statutory law provide otherwise. In case
of more than two alternative decisions, the one that has obtained the highest
number of votes shall be adopted. Abstentions, not or delayed casts of votes
(§ 13 no. 3, para. 2) as well as votes which are invalid for other reasons shall
not be taken into account.




9.
Amendments to the Partnership Agreement and the dissolution of the Fund Company
require a majority of the votes cast and the consent of the Managing Partner.
The exclusion of a general partner, the revocation of authorisation and the
revocation of power of management can only be resolved by a majority of ¾ of the
votes cast, unless an important reason exists.




10.
Resolutions amending this agreement which do not formally and substantially
treat all Partners equally, or which impose additional obligations on the
Partners, or which change the legal position of the Managing Partner to its
disadvantage, require the approval of all Partners.




11.
Resolution adopted in circulating proceedings or in a Partners' Meeting can only
be challenged within one month after the mailing of the voting results or the
minutes of the meeting. Upon the expiration of this period, any defect will be
deemed to be cured.

 
§ 14
Financial Statements, Distribution of the Net Annual Profits, Extraordinary
Operating Revenues and Expenses



1.
The financial statements for the past fiscal year shall be prepared within the
statutory periods. It shall be adopted by a Partners’ Resolution in circulating
proceedings. The statutory provisions and the generally accepted accounting
principles apply to the preparation of the balance sheet as well as the
preparation of the profit and loss statement. The financial statements shall be
signed by the Managing Partner. The financial statements shall be reviewed by an
accountant appointed by the Partners by way of a resolution, or by an auditing
firm appointed in the same manner. A copy of the financial statements or,
alternatively, a summary has to be provided to all partners / trustees at the
latest together with the voting documents for the annual voting. The auditor for
the fiscal year 2005 shall be determined by the Managing Partner.

 
-11-

--------------------------------------------------------------------------------



 
To the extent legally permissible, all accounts and statements shall be prepared
exclusively in USD currency and on the basis of German accounting principles.
The financial statements and the tax balance sheet shall be derived therefrom
and shall be prepared in Euro currency pursuant to the statutory provisions.



For all monetary claims and rights of a partner, the financial statements in USD
shall exclusively be decisive, cf. § 3 no. 6.




2.
Prior to distribution of the results, the Managing Partner shall receive a lump
sum of USD 5,000.00 per annum plus a possible statutory turnover tax for his
expenses inclusive of his costs to maintain his legal structure and as a
remuneration for his personal liability, as well as for taking over the duties
of the management. He shall receive his compensation even in case of losses. It
shall be paid annually in arrear at 30 December.




3.
Also prior to the distribution of the results all levies and cost charges
pursuant to section 6 no. 4 and section 11 shall be reimbursed to the particular
partner.




4.
Apart from this, the partners - save as provided in § 15 - participate in the
profits and the losses of the Fund Company in accordance with the ratio of their
partnership interests (Capital Account I).




5.
The Managing Partner is authorised to distribute the earned cash surplus of the
Fund Company to the partners as long as no different resolution is passed by the
partners and subject to the setting up of a cash reserve in an amount considered
adequate by the Managing Partner. Save as provided in para. 6, the
distributions/withdrawals shall be made irrespective of a profit/loss and
according in relation to the respective partnership interest. In principle, the
distributions / withdrawals shall be effected on an annual basis on 01 March of
each year, and for the first time at 01 March 2006 or upon receipt of the
proceeds from the sale of the ships, respectively.




6.
In case of an advance profit allocation according to § 15 no. 1 and 2, a
distribution/withdrawal by the partners in the amount of their respective
advance profit allocation portion shall be effected upon receipt of the proceeds
from the sale of the ship.




7.
All distributions/withdrawals shall generally be made in USD. However, each
partner is entitled to request the exchange of his USD distribution/withdrawal
to Euro. The exchange shall be effected at the conversion rate attained by the
Fund Company two banking days before the distribution. All costs incurred in
connection with the distribution/withdrawal and any exchange thereof shall be
borne by the respective partner and will be set off against the distribution
amount.




8.
Without further request, each trustee / limited partner has to notify the
management about any extraordinary operating revenues and expenses until January
31 of the year subsequent to a fiscal year.

 
§ 15
Profit allocation at the Sale of Ships



1.
In departure from § 14 no. 4, the net liquidity-surpluses resulting from the
sale of each of the ships specified in § 12 no. 3 (a) shall be allocated to the
partners pursuant to the provisions of no. 3 as advance profit distribution if
the special survey (special inspection) necessary for the extension of the
current class certificate of a ship is not carried out or is rejected and the
ship is sold (transfer of Bill of Sale) for scrapping or any other use within a
period of 150 days before or 180 days after the due date of the special survey.
Pursuant to the current class certificates of the ships, the next special survey
will be due on 19 February 2008 (MS Maersk Belawan), 13 September 2008 (MS
Maersk Brisbane), 16 February 2009 (MS Ankara) and on 6 June 2009 (MS Maersk
Barcelona). The reduction of the book values in respect to each ship will be
allocated to the partners in accordance with the ratio of their partnership
interests.




2.
Of the net sales proceeds (sales proceeds minus all costs, expenses and duties
incurred in connection with the sale) 100% of amounts between USD 3.9 mil. and
USD 4.9 mil. and 40% for amounts higher than USD 4.9 mil. shall be allocated to
MC Shipping as advance profit distribution. In case the net sales proceeds are
less than USD 3.9 mil., MC Shipping shall not be entitled to any advance profit
distribution allocation. In case the capital contribution of MC Shipping
(Capital Account I) has a nominal value of less than USD 4 mil. at the time of
the sale of the ship (delivery of Bill of Sale), the advance profit distribution
allocation shall be reduced accordingly. The amount of the net sales proceeds
not allocated to MC Shipping, minus the open balance of the loan in respect to
such ship at the date of such sale shall be allocated amongst the other partners
in accordance with the ratio of their respective partnership interests as
advance profit, if a surplus exists. The advance profit distribution allocations
shall also be effected in the case of a loss of the Fund Company in the relevant
business year.

 
-12-

--------------------------------------------------------------------------------


 

3.
In the case of a sale of a ship not complying with the requirements set forth in
no. 1, the profit allocation shall be effected pursuant to § 14 no. 4 in
relation to the respective capital interest of the partners.

 
§ 16
Liability to Pay Additional Contributions, Competition Restrictions, Duty of
Confidentiality



1.
An obligation to pay additional contributions exceeding those set forth in § 6
no. 4 and § 11 can only be created with the votes of all partners and trustees.
Liabilities of the limited partners vis-à-vis the creditors of the partnership
pursuant to §§ 171 et. seq. HGB shall remain unaffected.




2.
The trustees/partners are not subject to any competition restrictions.




3.
The limited partners and trustees are subject to a duty of confidentiality
vis-à-vis unconcerned third parties with respect to all matters of the
partnership.

 
 
§ 17
Dissolution and Liquidation



1.
The liquidation of the Fund Company is carried out by the managing director or
the liquidator/s appointed by him. The managing director is free to appoint a
natural person or a legal entity.




2.
The sales proceeds shall first be used to comply with payment obligations of the
Fund Company vis-à-vis third party creditors, and payment obligations of the
Fund Company towards partners thereafter. The remainder shall be distributed to
the partners (taking into account their capital accounts) in relation to their
interest in the assets of the company (Capital Account I). A liability of the
general partner for the compliance with the payment claims of the partners shall
be excluded.




3.
An advance profit allocation according to § 15 at the time of the dissolution of
the Fund Company shall remain unaffected.




4.
§ 11 shall apply accordingly.





§ 18
Costs of the Agreement
 
The costs for the establishing of the Fund Company, for this Partnership
Agreement and its implementation including all potentially accruing taxes of any
kind shall be borne by the Fund Company. This shall not apply for the costs for
the notarisation of the powers of attorney for the Commercial Register as well
as for the cost for changes of the registration with the Commercial Register
which are the result of assignments or partial assignments of partnership
interests as well as other dispositions with regard to partnership interests.
Unless otherwise set forth in this Agreement, these costs shall be borne by the
respective partner who has caused the changes. This shall also apply to changes
of the Commercial Register in the event of death.
 
§ 19
Data protection
 
Upon acceptance of the declaration of accession, the Fiduciary Partner will
store all data provided by the limited partners/trustees in its declaration of
accession together with potential other data in direct connection with the
participation. The Fiduciary Partner shall not provide information with regard
to the participation to persons other than the Fund Company, the Fiduciary
Partner, the administrator of the Fund Company as well as its parent company,
the distribution partners, tax consultants, accountants, and the financing bank
unless the trustee/limited partner has explicitly consented in writing.
 
-13-

--------------------------------------------------------------------------------


 
The trustee/limited partner is obliged to inform the Fiduciary Partner about any
changes of the information provided in the declaration of accession.
 
The trustee/limited partner has acknowledged and consents that within the scope
of this Partnership Agreement, personal data will be stored and made use of in
data processing facilities. Upon termination of the participation, all data will
be deleted.


§ 20
Invalidity of Individual Clauses, Miscellaneous



1.
Should a provision of this Agreement be or become void or invalid, the remaining
provisions shall remain unaffected. The void or invalid clause shall be replaced
by provisions in compliance with to the applicable laws and the economic purpose
of the void or invalid clause. In case of omissions, a provision shall apply
that would have been agreed upon had the matter been thought about beforehand.




2.
Supplementary agreements as well as amendments and additions to this contract
including these provisions have to be made in writing if they are not passed by
partners’ resolutions in accordance with the provisions of this Partnership
Agreement. A fixed connection of this Partnership Agree-ment to amending
resolutions / agreements or other contracts and declarations - especially those
which are referred to herein - shall be waived.




3.
As far as this agreement makes a reference to indexes or interest reference
rates and these are not listed or published anymore, the substitute index or
substitute interest reference rate provided for by law shall apply or, in case
this does not exist, a substitute index or substitute interest reference rate
shall be chosen by the Managing Partner in good faith.




4.
This Partnership Agreement shall be subject to German law. Legal venue shall be
Munich.



This Partnership Agreement supersedes the Partnership Agreement of 16/10/2003.


Grünwald, this  04/01/2005




MUNIA Mobilien-Verwaltungsgesellschaft mbH


 
MIRAN Grundstücks- Verwaltungsgesell-schaft mbH


 
MC Shipping Inc.


 
TERTIA Beteiligungstreuhand GmbH
 
-14-

--------------------------------------------------------------------------------